DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second controller” in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 4, 9, 11-12, 15, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fry et al. (2015/0171632 A1) in view of Rockenfeller et al. (2013/0041516 A1).
Regarding Claim 1,
Fry teaches an apparatus comprising: 
a plurality of input connectors (214, 222) configured to receive input power from one or more power sources (par [50]);
 a plurality of input power converters (pars [51-52]; 238 converting AC to DC and DC/DC converter not shown) coupled to the input connectors (pars [51-52]; 238 is coupled to input connector 222 and DC-DC converter is coupled to input connector 214), the input power converters configured to convert the input power to direct current (DC) power for storage (pars [51-52]; 238 converts the input AC power to DC power for storage and the DC-DC converter converts input power to a DC level appropriate for storage); 
a controller (234) configured to control power flow through the input power converters (par [56]; controller 234 controls power flow through 238 and the DC/DC converter not shown to control power conversion and/or power output levels); 
one or more output power converters (246) configured to convert stored DC power to output power for use by one or more loads (par [53]), wherein the controller (234) is configured to control power flow through the one or more output power converters (par [53]; switches of the inverter 246 are selectively enabled by controller 234 to control power flow through the inverter); and 
one or more output connectors (202) configured to transfer the output power to the one or more loads (par [53]; peripheral device connected to 202).

Rockenfeller (fig.1), however, similarly teaches a plurality of input connectors (118, 124), a plurality of input power converters (130, 132), and a controller (138) configured to control power flow through the input power converters (130, 132) on a per-converter basis such that separate converters are separately controlled (pars [45-46]; controller 138 separately controls separate converters 130, 132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relied upon the teachings of Rockenfeller. The motivation would have been to fill in the gaps in Fry and further illustrate the DC-DC converter coupled to the input connector and that the controller in Fry would obviously separately control each input converter based on which input power is received- when AC power is received from the AC input, the controller would control the AC-DC converter and when power is received from the DC Input, the controller 234 would separately control the DC-DC converter as is well-known and well-desired in the art. 
Regarding Claim 2,
The combination of Fry in view of Rockenfeller teaches the claimed subject matter in claim 1 and Fry teaches wherein the controller is configured to control power flow based on a 
Regarding Claim 4,
The combination of Fry in view of Rockenfeller teaches the claimed subject matter in claim 1 and the combination further teaches wherein the controller is configured to control power flow based on one or more parameters relating to the one or more power sources (Fry, pars [52, 56] Fry teaches the controller 234 controls the power flow based on or more parameters such as a source inputting DC voltage over a source inputting AC voltage. Rockenfeller, pars [61, 62, 68]; Rockenfeller teaches controlling power flow based on the electric generation data/solar output capacity. When the sun comes up, based on the solar output capacity, the diesel generator is either slowed down or turned off. The cost function for each source also plays a role into how power flow is controlled).
Regarding Claim 9,
The combination of Fry in view of Rockenfeller teaches the claimed subject matter in claim 1 and the combination further teaches one or more batteries (Fry, fig.13, 86 and/or 90 and/or 14) coupled to the plurality of input power converters to receive DC power from the input power converters (Fry, fig.13, pars [51-52]), and coupled to the one or more output power converters to output DC power to the one or more output power converters (Fry, fig.13, pars [51-53]).
Regarding Claim 11,
The combination of Fry in view of Rockenfeller teaches the claimed subject matter in claim 9 and Fry further teaches a user interface (item 34) configured to present information to a user (see fig.5; display 34 presents information to a user), the information comprising one or more 
*Examiner takes official notice that a user interface/display screen configured to present information to a user comprising information about the one or more batteries is known in the art. See Stacey et al. (2018/0006470 A1) relied upon in claim 10 below- fig.1, par [70], item 44; display charge status of the battery modules 12.
Regarding Claim 12,
The combination of Fry in view of Rockenfeller teaches the claimed subject matter in claim 11 and Fry further teaches wherein the user interface comprises one or more of a display screen (Fry, fig.5, item 34 is a display screen).
*Examiner takes official notice that the user interface comprises one or more of a display screen. See Stacey et al. (2018/0006470 A1) relied upon in claim 10 below- fig.1, par [70], item 44 is a display screen.
Regarding Claim 15,
The combination of Fry in view of Rockenfeller teaches the claimed subject matter in claim 1 and the combination further teaches wherein the controller is configured to allocate output power to the one or more loads based on a prioritization of the one or more loads (Rockenfeller, par [41]; controller 138 is configured to allocate output power to critical loads while shutting off non-critical loads when there is insufficient electrical power to service the loads. Thus, Rockenfeller teaches prioritizing critical loads over non-critical loads).
Regarding Claim 17,
The combination of Fry in view of Rockenfeller teaches the apparatus necessary to complete the recited method steps in claim 17 as discussed above in the rejection of claim 1 and Fry further teaches receiving DC power from the input power converters at one or more batteries coupled 
Regarding Claim 18,
The combination of Fry in view of Rockenfeller teaches the apparatus necessary to complete the recited method steps in claim 18 as discussed above in the rejection of claim 2.
Regarding Claim 20,
Fry teaches a system comprising:
at least one solar panel (par [50]; photovoltaic such as a solar panel);
a plurality of input connectors (214, 222) configured to receive input power from one or more power sources (par [50]), the one or more power sources comprising the at least one solar panel (par [50]);
a plurality of input power converters (pars [51-52]; 238 converting AC to DC and DC/DC converter not shown) coupled to the input connectors (pars [51-52]; 238 is coupled to input connector 222 and DC-DC converter is coupled to input connector 214), the input power converters configured to convert the input power to direct current (DC) power for storage (pars [51-52]; 238 converts the input AC power to DC power for storage and the DC-DC converter converts input power to a DC level appropriate for storage); and

one or more output power converters (246) coupled to the one or more batteries (see fig.13),
the one or more output power converters (246) configured to convert power from the one or more batteries to output power for use by one or more loads (fig.13, pars [51-53]; inverter 246 converts DC power from the one or more batteries 86 and/or 90 and/or 14 to AC to output power for by load connected to output 202);
one or more output connectors (202) configured to transfer the output power to the one or more loads (par [53]; peripheral device connected to 202); and
a controller (234) configured to control power flow through the input power converters (par [56]; controller 234 controls power flow through 238 and the DC/DC converter not shown to control power conversion and/or power output levels).
Fry teaches the controller (234) controls the input converter (238) and/or the DC input 214 (i.e. the dc/dc converter coupled to the DC input 214) to control the power conversion and/or power output levels (par [56]). This clearly entails that when AC power is received from the AC input to the transformer, the controller would control the input converter 238 and when power is received from the DC Input, the controller 234 would separately control the DC-DC converter such that the separate input power converters are separately controlled on a per-converter basis. However, in order to expedite prosecution, Rockenfeller is being relied upon to further illustrate this.  
Rockenfeller (fig.1) similarly teaches a plurality of input connectors (118, 124), a plurality of input power converters (130, 132), and a controller (138) configured to control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relied upon the teachings of Rockenfeller. The motivation would have been to fill in the gaps in Fry and further illustrate the DC-DC converter coupled to the input connector and that the controller in Fry would obviously separately control each input converter based on which input power is received- when AC power is received from the AC input, the controller would control the AC-DC converter and when power is received from the DC Input, the controller 234 would separately control the DC-DC converter as is well-known and well-desired in the art. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fry et al. (2015/0171632 A1) in view of Rockenfeller et al. (2013/0041516 A1) in further view of Hardin (2014/0229030 A1).
	Regarding Claim 3,
The combination teaches the claimed subject matter in claim 2. The combination does not explicitly disclose the prioritization is user-controlled.
Hardin, however, teaches the prioritization of power sources is known in the art to be user controlled (par [22]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the prioritization be user controlled as taught by Hardin. The motivation would have been to lower negative environmental impacts, reductions in footprints by having the user prioritize renewable sources over the grid. 

s 5-6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fry et al. (2015/0171632 A1) in view of Rockenfeller et al. (2013/0041516 A1) in further view of Ge et al. (2019/0173287 A1).
Regarding Claim 5,
The combination of Fry in view of Rockenfeller teaches the claimed subject matter in claim 1. The combination does not explicitly disclose determining a load curve model based on a power source coupled to the at least one input power converter; and controlling the at least one input power converter to present a load to the power source based on the load curve model.
Ge (figs.2-3), however, teaches determining a load curve model based on a power source (21) coupled to the at least one input power converter (20) (par [28]; Ge teaches determining the load curve based on the different maximum points MPP for PV 21 coupled to converter 20 under three different conditions in terms of temperature and irradiation intensity as illustrated in Ge’s fig.3); and controlling the at least one input power converter (20) to present a load to the power source (21) based on the load curve model (Ge, par [28]; Ge teaches controlling the impedance of the converter 20 (the load seen by the source) to move the PV source along the curve to its maximum power point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Ge in order to efficiently control the output of the power source/PV source according to changes in temperature and irradiation intensity.
*Examiner takes official notice that the load curve in Ge that intersects the P/V curves 30, 31, 32 is actually a “load curve model”.  See Glaser (2008/0257397), fig.2, pars [20, 22]; linear load curve 32 or a curve increasing slope load curve 34 intersecting PV source I-V curves 20, 22, 24, 26, 28.
Regarding Claim 6,
The combination of Fry, Rockenfeller, and Ge teaches the claimed subject matter in claim 5 and the Ge further teaches wherein the controller is further configured to periodically adjust at least one parameter of the model (par [28]; Ge teaches the controller periodically adjusts a duty cycle of the converter so that the P/V characteristics of the PV source are adjusted according to the changing illuminations).
Regarding Claim 19,
Claim 19 recites the same limitations as discussed above in the rejection of claim 5 and is therefore rejected in the same fashion.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fry et al. (2015/0171632 A1) in view of Rockenfeller et al. (2013/0041516 A1) in further view of Fontana et al. (2014/0306526 A1).
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 1. The combination does not explicitly disclose monitor current and voltage over time for at least one of the power sources; identify a type of power source consistent with the monitored current and voltage.
Fontana, however, teaches monitor current and voltage over time for at least one of the power sources (par [22]; monitoring via 20 at least one characteristic of the received source power… the at least one characteristic may be one or more of a voltage, current… Thus, the characteristic obviously includes monitoring both the voltage and current for the received power source); identify a type of power source consistent with the monitored current and voltage (par [22]; determine the type of power source based on the at least one characteristic including the monitored voltage and current).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Fontana of monitoring the voltage and current of one of the power sources and identifying its type. The motivation would have been to more efficiently manage the distribution of power by additionally identifying the type of power source before controlling the appropriate input converter.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fry et al. (2015/0171632 A1) in view of Rockenfeller et al. (2013/0041516 A1) in further view of Fontana et al. (2014/0306526 A1) in further view of Peters (2007/0156257 A1).
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 7. The combination does not explicitly disclose further comprising a Global Positioning Satellite (GPS) receiver to identify where the apparatus is located, and wherein the controller is further configured to identify the type of power source based at least partially on the location identified by the GPS receiver.
Peters (fig.1), however, teaches a Global Positioning Satellite (GPS) receiver (130) to identify where the apparatus is located (par [11]; using a GPS receiver to obtain location data corresponding to the apparatus), and wherein the controller (100) is further configured to identify the type of power source based at least partially on the location identified by the GPS receiver (abstract, par [11]; Renewable energy generators, such as solar vs wind generators are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Peters in order to optimize the use of renewable energy sources using modern satellites and telemetry. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fry et al. (2015/0171632 A1) in view of Rockenfeller et al. (2013/0041516 A1) in further view of Stacey et al. (2018/0006470 A1).
Regarding Claim 10,
	The combination of Fry in view of Rockenfeller teaches the claimed subject matter in claim 9.
The combination does not teach one or more stackable battery housings that house the one or more batteries; a stackable head unit housing that houses the input connectors, the input power converters, the controller, the one or more output power converters and the one or more output connectors; and one or more interconnects configured to provide detachable mechanical and electrical connections between pairs of adjacent stackable housings.
Stacey (figs.1 and 10), however, teaches one or more stackable battery housings (12, 12’, 12’’) that house the one or more batteries (par [48]); a stackable head unit housing (16B) that houses the input connectors (31, 38), the input power converters (combination of Fry’s input converters being connected to the input connectors), the controller (16), the one or more output power converters (32) and the one or more output connectors (33); and one or more interconnects (30) configured to provide detachable mechanical and electrical connections between pairs of adjacent stackable housings (par [58]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Stacey in .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fry et al. (2015/0171632 A1) in view of Rockenfeller et al. (2013/0041516 A1) in further view of Sugano (2016/0121735 A1).
Regarding Claim 13,
The combination teaches the claimed subject matter in claim 1 and Fry further teaches wherein the one or more output power converters comprise an inverter (Fry, fig.13, 246).
The combination does not explicitly disclose the inverter comprises gallium nitride based power electronics. 
Sugano, however, teaches it is known in the art to have an inverter (121) with gallium nitride based power electronics (par [69]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Sugano so that inverter of the combination comprises gallium nitride based power electronics. The motivation would have been to significantly enhance power conversion efficiency. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fry et al. (2015/0171632 A1) in view of Rockenfeller et al. (2013/0041516 A1) in further view of Davies et al. (2012/0278014 A1).
The combination teaches the claimed subject matter in claim 1. The combination does not explicitly disclose monitor current and voltage over time for at least one of the output connectors; identify a type of load consistent with the monitored current and voltage; and control output power based on the identified type of load.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Davies in order to control the identified load in a manner that results in energy saving and prevents excessive usage during parts of the day when said load is not required to be turned on. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fry et al. (2015/0171632 A1) in view of Rockenfeller et al. (2013/0041516 A1) in further view of Meredith et al. (2012/0330473 A1).
Regarding Claim 16,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the controller is configured to allocate output power to the one or more loads (see rejection of claim 1). The combination does not explicitly disclose based on communication with a second controller for at least one of the one or more loads.
Meredith (fig.1), however, teaches wherein the controller (106) is configured to allocate output power to the one or more loads (104) based on communication with a second controller (102) for at least one of the one or more loads (pars [30-31]; load controller 102, which desires to switch operating modes of its associated load 104, contacts the central controller 106 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Meredith. The motivation would have been to manage the operation of the one or more loads so that it does not exceed the capacity of the power supply system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAL KAPLAN/Primary Examiner, Art Unit 2836